                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA



 Marco R.,
                                                      Case No. 19-cv-457 (SRN/ECW)
              Plaintiff,

 v.                                                           ORDER

 Secretary Department of Homeland
 Security, et al,

              Defendant.



      Based upon the Findings of Fact, Conclusions of Law, and Recommendation by

United States Magistrate Judge Elizabeth Cowan Wright dated April 4, 2019, all the files

and records, and no objections having been filed to said Report and Recommendation,

      1. IT IS HEREBY ORDERED that Petitioner Marco R.’s Petition for a Writ of

          Habeas Corpus pursuant to 28 U.S.C. § 2241 [Doc. No. 1] is DENIED AS

          MOOT.

      2. This case is DISMISSED WITHOUT PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY


      DATED: April 24, 2019
                                               s/Susan Richard Nelson
                                               SUSAN RICHARD NELSON
                                               United States District Judge
